Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri,
al cual se une el Juez Presidente Señor An-dreu García.
Disiento de lo que dispone una mayoría del Tribunal en su resolución en el caso de autos porque es mucho menos que lo que en Derecho procede que se ordene. Conforme a las disposiciones estatutarias pertinentes, a lo reiterada-mente establecido por nuestra jurisprudencia y a nuestra práctica invariable hasta ahora, en un caso como el de autos, que trata específicamente con la situación de un abo-gado convicto por delito grave que implica depravación moral, este Tribunal ha debido ordenar la separación inmediata e indefinida del querellado del ejercicio profesional. En lugar de ello, la Mayoría dispone aquí un curso de acción que altera en dos extremos lo que siempre habíamos hecho antes. En primer lugar, no se ordena la suspensión inmediata, sino que se le concede un término al abogado convicto de delito grave que implica depravación moral, para que éste muestre causa por la cual no deba suspendérsele. Tomando en cuenta el tiempo que transcu-rre en lo que se notifican nuestras resoluciones, en lo que se le da turno y se pone en calendario la contestación del querellado y en lo que este Foro actúa, lo anterior significa que un abogado convicto de delito grave que implica depra-vación moral puede estar ejerciendo la profesión por sema-nas o meses después que el Procurador General ha presen-tado ante nos su querella contra éste.
El segundo cambio es que cuando al fin se ordena la suspensión del abogado convicto de delito grave que im-*831plica depravación moral, dicha suspensión es sólo provisional y no indefinida como siempre había sido. De este modo, una mayoría del Tribunal le concede al querellado del caso de autos dos privilegios que le ha negado antes, incluso muy recientemente, a muchos otros abogados convictos de delitos graves que implican depravación moral. Como no estoy de acuerdo con este trato desigual, que el propio que-rellado ni siquiera ha pedido, disiento. Veamos.
H — I
La Sec. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) en lo pertinente dispone lo siguiente:
La persona qne siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden del Tribunal, del registro de abogados. Al ser revocada dicha sentencia, o mediante el perdón del Presi-dente de los Estados Unidos o del Gobernador de Puerto Rico, el Tribunal Supremo estará facultada [sic] para dejar sin efecto o modificar la orden de suspensión. (Énfasis suplido.)
Por espacio de mucho más de medio siglo, ha sido la práctica consuetudinaria de este Tribunal desaforar sin ul-teriores procedimientos a los abogados convictos de delito grave que implique depravación moral, una vez se nos no-tifica la sentencia condenatoria. En efecto, hemos señalado expresamente en ocasiones que la convicción referida:
... es incompatible con la práctica de la profesión legal y más aún causa grave que les descalifica automáticamente para con-tinuar en el ejercicio de la abogacía. Las funciones que le asis-ten a los abogados como oficiales del Tribunal hacen que un abogado convicto de delito grave o menos grave que implique depravación moral esté incapacitado para desempeñar ética-mente los deberes y obligaciones que como abogado le *832corresponden. (Citas omitidas.) In re Boscio Monitor, 116 D.P.R. 692, 697 (1985).
Igualmente, en In re Flores Betancourt, 119 D.P.R. 479 (1987), señalamos que, aunque en esa ocasión el Tribunal estaba en receso, era necesario actuar de inmediato para desaforar a un abogado convicto de delito grave que impli-caba depravación moral porque la posibilidad de que ese abogado convicto continuara ejerciendo la profesión resul-taba
... desmoralizante para los componentes de la Rama Judicial y mal ejemplo para los que con ella se relacionan. In re Flores Betancourt, supra, pág. 482.
La interpretación y aplicación nuestra de la See. 9 de la ley referida, supra, data al menos de hace casi ochenta años, cuando en In re Tormes, 30 D.P.R. 267, 270 (1922), señalamos que:
El legislador, considerando que cualquier depravación moral incapacita a una persona para el ejercicio de la abogacía, san-ciona el principio de que tal depravación sea base para la sepa-ración aunque se haya cometido fuera de la esfera de acción del abogado.
... basta una copia certificada de la sentencia para actuar en definitiva. (Énfasis suplido.)
Más adelante en esa misma opinión, en la pág. 272, se-ñalamos que la actuación referida del abogado era tan des-calificante que
... la Corte Suprema en los casos que el delito independiente cometido envuelva depravación moral, no está obligada a espe-rar que la causa criminal se instruya y decida en definitiva .... (Énfasis suplido.) In re Tormes, supra, pág. 272.
Se indicó expresamente que en tales casos se debía “pro-ceder sin demora”.
Las expresiones referidas de este Foro pueden resu-mirse sucintamente en una norma a la vez sencilla y pri*833mordial: que el Tribunal Supremo de Puerto Rico tiene la obligación fundamental de velar por que cualquier persona admitida al ejercicio de la abogacía sea en todo momento “digna de la confianza pública”. In re Casablanca, 34 D.P.R. 970 (1925). Como ha reconocido expresamente el Tribunal Supremo de Estados Unidos, los abogados son funcionarios judiciales (Officer of the Court), por lo que la licencia que les extiende el foro judicial para ejercer como tal requiere que en todo momento estén aptos para actuar de manera compatible con su rol en la administración de la justicia (“in a manner compatible with the role of courts in the administration of justice”), In re Snyder, 86 L. Ed. 2d 504, 513 (1985). No puede ser un instrumento leal y eficaz de la administración de la justicia y del orden en nuestra sociedad, In re Díaz, 16 D.P.R. 82, 92 (1910), aquel que ha sido convicto de delito grave que implica depravación moral. Por ello, su convicción por tal delito apareja la sus-pensión automática del alto privilegio de ser instrumento de la recta administración de la justicia. In re Boscio Monitor, supra; In re Núñez López, 115 D.P.R. 702 (1984); In re Tormes, supra. Véase, además, In re Padilla, 87 D.P.R. 236, 260 (1963).
Véase, además, la siguiente jurisprudencia que trata toda de casos en que ordenamos la separación indefinida o permanente del abogado convicto de delito grave sólo con la presentación de la sentencia condenatoria: In re Colón Muñoz, 149 D.P.R. 627 (1999); In re Castrillón Ramírez, 149 D.P.R. 88 (1999); In re Hernández Pérez, 138 D.P.R. 791 (1995); In re García Quintero, 138 D.P.R. 669 (1995); In re Medina Lugo, 134 D.P.R. 373 (1993); In re Fuentes Fernández, 133 D.P.R. 548 (1993); In re Maldonado Rivera, 133 D.P.R. 207 (1993); In re Farinacci García, 133 D.P.R. 206 (1993); In re Bonilla Martínez, 132 D.P.R. 1038 (1993); In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Caparros Rivera, 128 D.P.R. 205 (1991); In re Benitez Echevarría, 128 D.P.R. 176 (1991); In *834re Rivera Medina, 127 D.P.R. 600 (1990); In re Santiago Casanova, 122 D.P.R. 489 (1988); In re Dalmau Gómez, 122 D.P.R. 360 (1988); In re Pérez Reilly, 120 D.P.R. 517 (1988); In re Flores Betancourt, supra; In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Elias Rivera, 118 D.P.R. 174 (1986); In re Cruz Vázquez, 117 D.P.R. 806 (1986); In re Hita Giordani, 117 D.P.R. 415 (1986); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Gutiérrez Díaz, 117 D.P.R. 92 (1986); In re Boscio Monitor, supra; In re Sánchez Gómez, 115 D.P.R. 74 (1984); In re Núñez López, supra; In re Varona Pacheco, 71 D.P.R. 411 (1950); In re Tormes, supra.
Debe destacarse también que en varios de los casos re-feridos ordenamos la separación indefinida del abogado convicto de delito grave, a pesar de estar pendiente el pro-ceso de apelación de tal convicción, In re Boscio Monitor, supra; In re Medina Lugo, supra; o a pesar de que el abo-gado en cuestión nos pidió que dejáramos pendiente el asunto mientras se completaba el trámite apelativo, In re Castrillón Ramírez, supra.(1)
Conforme a la ley y a la jurisprudencia referida, pues, en casos en que un abogado ha sido convicto de delito grave que implica depravación moral, dicho abogado queda des-calificado automáticamente para ejercer la profesión desde el momento en que recaiga el veredicto condenatorio; y este Tribunal viene obligado a declarar su desaforo tan pronto conozca de la sentencia condenatoria y sin ulterior procedimiento.
El proceder referido ha sido observado consuetudinaria-mente por este Tribunal hasta el caso de autos. Sin embargo, ahora, de buena a primeras, la mayoría de este Foro decide alterar su comportamiento institucional casi *835centenario. En efecto, decide sub silentium que su proceder en docenas de casos, incluidos muchísimos de ellos que son muy recientes, resueltos sólo hace unos meses atrás, estuvo errado. Asimismo decide, además, que la citada disposición de ley que aplica aquí no es válida o es sólo directiva, a pesar de haber sido citada con aprobación y como funda-mento de nuestras decisiones previas, en docenas de casos. Resulta entonces que la mayoría del Tribunal actual y las mayorías de este Foro durante muchas décadas, tan bien entendidas y eruditas sobre temas constitucionales, han es-tado erradas en docenas de casos como el de autos, ¡inclui-dos unos resueltos muy recientemente!
Ahora resulta que no puede ordenarse la suspensión de un convicto de delito grave que implica depravación moral sin antes haberle ordenado mostrar causa por la cual no deba ser suspendido, por supuestos imperativos del debido proceso de ley, que repetidamente ignoramos antes. Re-sulta, además, que aunque después de escuchar al quere-llado se compruebe que no tiene defensas válidas, sólo puede suspendérsele provisionalmente mientras continúe el proceso apelativo, también por supuestos imperativos del debido proceso de ley, que hasta ahora no conocíamos.
El problema con esta súbita e inusitada postura de la Mayoría es que en apoyo de ella no se cita ninguna decisión judicial que sea verdaderamente pertinente y que nos obli-gue, ni siquiera alguna verdaderamente pertinente que sólo tenga valor persuasivo. Nótese que el caso de autos trata de una situación muy particular. El asunto aquí se refiere al caso de un abogado convicto de delito grave que implica depravación moral. Es decir, no es meramente un abogado convicto de delito grave sino de un delito grave que implica depravación moral, que es el elemento crucial que justifica y hace necesario que este Tribunal actúe “sin demora”. Las decisiones judiciales aisladas y muy escasas de otras juris-dicciones, que reconocen concretamente algún debido pro-ceso de ley cuando se ha de disciplinar a abogados ya con-*836victos de cometer delitos, no ponderan de modo alguno la situación especial de la condena por delito grave que im-plica depravación moral. Por ello, la nueva postura de la mayoría de este Tribunal, en el caso de autos, no está ava-lada por ninguna opinión del Tribunal Supremo de Estados Unidos, ni siquiera por una de algún foro judicial federal o estatal que concretamente resuelva que en casos como éste, el querellado convicto por el foro federal por haber cometido un delito grave que implica depravación moral, no puede ser suspendido sin antes ordenarle que se ex-prese, aunque el abogado no haya solicitado ser escuchado.
La nueva postura de la mayoría del Tribunal representa un abandono injustificado de la doctrina de que la prerro-gativa que el Estado concede de ejercer la abogacía, está sujeta a condiciones tales como el cumplimiento con los cánones del Código de Ética Profesional y poseer y mante-ner un buen carácter moral. In re Abella, 14 D.P.R. 748 (1908). Una de esas condiciones es también la contenida en la See. 9 de la ley referida, supra, en virtud de la cual el abogado que es condenado por delito grave que implique depravación moral, queda automáticamente descalificado para el ejercicio profesional. Los aspirantes al ejercicio pro-fesional conocen esta condición. Al ser admitidos al ejerci-cio de la abogacía, saben que tal ejercicio está inherente-mente sujeto a que no sean condenados por cometer algún delito grave que implique depravación moral. Saben, pues, que al ser convictos por la comisión de algún delito de tal naturaleza, quedan descalificados profesionalmente de inmediato. Véase In re Casablanca, supra.
Más aún, la nueva postura rechaza la normativa clásica y tradicional de que en casos como el de autos, el quere-llado ya recibió el más amplio debido proceso de ley preci-samente cuando fue juzgado en el Tribunal de Distrito Federal por la conducta delictiva de depravación moral que se le imputó. Allí tuvo la oportunidad de presentar todas sus *837defensas a su favor. Si bien es cierto que en el proceso penal referido el abogado convicto de un delito que implica depravación moral de ordinario no tiene la ocasión para argüir que existen circunstancias particulares atenuantes que mitiguen específicamente la sanción disciplinaria del desaforo, en la rarísima posibilidad de que alguna exis-tiere, el abogado convicto puede traerla a la atención de este Foro motu proprio. Todo lo que el debido proceso de ley podría requerir en estos casos extremos es que el abogado convicto sea notificado de que se ha solicitado su desaforo, y que a éste no se le impida comparecer al proceso discipli-nario si es que quiere alegar que existen tales raros atenuantes.
La norma que ha prevalecido hasta ahora en nuestra jurisdicción en casos de abogados convictos de delitos graves que implican depravación moral satisface claramente las exigencias del debido proceso de ley para tales casos. Dicha norma ha sido la de proceder al desaforo una vez el Procurador General nos notifica la sentencia condenatoria mediante una querella contra el abogado convicto, en la cual solicita la sanción disciplinaria. La referida querella del Procurador General se le notifica también al abogado convicto y nada le impide a éste comparecer ante nos si cree que alguna circunstancia lo ampara. De ordinario transcu-rren al menos varias semanas desde que el Procurador General notifica la querella hasta la fecha en que la conside-ramos inicialmente. Durante ese tiempo, nada le impide al abogado convicto de delito grave que implica depravación moral, comparecer ante nos para alegar lo que quiera con respecto a la querella en su contra que el Procurador General le notificó. En efecto, en algunas ocasiones previas en casos como el de autos el querellado ha comparecido ante nos luego de que se le ha notificado la querella y hemos escuchado su planteamiento. Véase In re Castrillón Ramí-*838rez, supra; In re Rojas Jiménez, 134 D.P.R. 732 (1993); In re Malavet Rodríguez, 115 D.P.R. 680 (1984).
En relación a las exigencias del debido proceso de ley en estos casos, es menester enfatizar la distinción referida antes entre la condena por delito grave que implica deprava-ción moral, y la condena por delito grave que NO implica tal depravación. Véase la opinión concurrente del Juez Stewart en In re Jones, 696 P.2d 1215 (Utah 1985). En la primera situación, por la gravedad del asunto, el abogado convicto queda automáticamente suspendido del ejercicio de la profesión. Ello, porque la depravación moral impli-cada por su conducta delictiva es inherentemente incompatible con su condición de funcionario de los tribunales. En cambio, si el delito grave no implica depravación moral, la suspensión del abogado convicto puede ser provisional, y este Foro debe darle la oportunidad para presentar atenuantes. Véase In re Gómez Morales, 124 D.P.R. 383 (1989). Así pues, no es lo mismo un abogado convicto por cometer el delito grave de distribuir sustancias controla-das, que un abogado convicto por la mera posesión de tales sustancias. Id. No es lo mismo ser convicto por la comisión de algún acto de fraude que ser convicto del delito grave de portar un arma de fuego cargada. Morales Merced v. Tribunal Superior, 93 D.P.R. 423 (1966). No es lo mismo ser convicto de asesinato o de tentativa de asesinato, Rivera Pagán v. Supte. Policía de P.R., 135 D.P.R. 789 (1994), que haber cometido un acto de agresión, In re Rodríguez, 81 D.P.R. 638 (1959). Los requisitos del debido proceso de ley son evidentemente distintos en una y otra situación. Cuando la conducta delictiva del abogado no implica de-pravación moral es menester darle una oportunidad para ser oído, porque pueden existir atenuantes que deben considerarse. En cambio, cuando la conducta delictiva grave implica depravación moral prevalece el interés pú-blico en mantener la integridad de los procesos judiciales, por lo que es menester actuar con prontitud como lo hemos *839hecho siempre, una vez el abogado ha sido notificado de la querella en su contra y éste ha podido comparecer motu proprio, si desea hacer cualquier alegación que tenga.
Nuestro proceder consuetudinario, pues, ha sido co-rrecto, al menos en los casos de abogados convictos de de-litos graves que implican depravación moral, en los cuales el interés público de profilaxis social es apremiante. No he-mos violado el debido proceso de ley al actuar con pronti-tud para suspender del ejercicio profesional al que por su propia conducta de depravación moral se descalificó para ello. En mi criterio el único error es el que una mayoría del Tribunal comete aquí, al cambiar súbitamente en este caso el trato que siempre había dado antes durante casi un siglo a abogados en la misma situación.
HH
Hay otra razón, aún más fundamental que las expresa-das antes, por la cual disiento de lo dispuesto por la Mayo-ría en el caso de autos.
Reiteradamente se ha resuelto que el debido proceso de ley no tiene un contenido fijo independiente de la situación particular. Es decir, que su contenido es siempre circunstancial. Gilbert v. Homar, 117 S.Ct. 1807, 520 U.S. 924 (1997); Morrissey v. Brewer, 408 U.S. 471 (1972); Cafeteria Workers v. McElroy, 367 US 886 (1961). Las circuns-tancias particulares del caso de autos claramente demues-tran que no es procedente lo dispuesto por la Mayoría aquí. No hay exigencia alguna de debido proceso de ley que jus-tifique en este caso el proceder de la Mayoría. Veamos.
El Ledo. Luis E. Dubón Otero fue admitido al ejercicio de la abogacía y el notariado en octubre de 1960.
Hace más de un año, el 11 de febrero de 2000, luego de celebrársele el juicio correspondiente en el Tribunal de Dis-trito Federal de Puerto Rico, un Jurado encontró a Dubón Otero culpable de la comisión del delito grave de conspira-*840ción para defraudar a Estados Unidos (“Conspiracy to commit offense or defraud United States”) 18 U.S.C. sec. 371. Se trata de un delito grave que implica depravación moral.(2)
Tres meses más tarde, el 19 de mayo de 2000, luego de haber sido encontrado culpable del delito grave referido, pero antes de que se le dictara sentencia, Dubón Otero compareció ante nos y solicitó que se le permitiera darse de baja de la profesión de abogado y notario de Puerto Rico. Adujo entonces que luego de cuarenta años de practicar activamente la profesión, interesaba dedicarse a otros menesteres. Nos informó categóricamente que no habría de ejercer más como abogado o notario; y que deseaba darse de baja oficialmente de la profesión “sin intención de solicitar reingresó”. Incluso entregó toda su obra notarial al archivo notarial, renunciando así, de hecho, a su desem-peño futuro como notario. No obstante lo anterior, el 9 de junio de 2000 denegamos su solicitud de darse de baja del ejercicio de la profesión, por razón de lo resuelto en In re Ramírez de Arellano, 142 D.P.R. 190 (1996).
El 24 de julio de 2000, en virtud del cargo de delito grave por el cual había sido convicto cinco meses y medio antes, el Tribunal de Distrito Federal para el Distrito de Puerto Rico le impuso a Dubón Otero una sentencia de sesenta (60) meses de prisión, una multa de $125,000 y una orden de restitución al Gobierno federal de la cantidad de $1,559,828.
El 7 de diciembre de 2000, pasados ya más de cuatro meses desde que se dictara la sentencia referida, al fin *841compareció ante nos el Procurador General de Puerto Rico y presentó contra Dubón Otero la querella correspondiente para casos de abogados convictos de delitos graves que im-plican depravación moral.
A la fecha de hoy, transcurridos ya más de cuatro meses desde que el Procurador General le notificó formalmente a Dubón Otero la referida querella en contra suya, éste no ha comparecido ante nos. Es evidente que no tiene alegación o solicitud alguna que presentar ante este Foro. Ello es con-sistente con la solicitud que nos formuló el 19 de mayo de 2000, mediante la cual nos informó de su decisión de no ejercer más la profesión de abogado y notario en Puerto Rico. Es consistente, además, con su decisión de entregar su obra notarial, cosa que hizo hace ya varios meses.
De todo lo anterior es evidente que no hay exigencia del debido proceso de ley alguna que requiera que este Tribunal le conceda al querellado una oportunidad de ser oído que dicho querellado no interesa. Ni la más dilatada con-cepción del debido proceso de ley exige tal cosa. Véase Committee on Legal Ethics v. Boettner, 394 S.E.2d 735 (1990). Indudablemente, si el querellado tuviese factores mitigantes que alegar ante nos para solicitar que no se le suspenda indefinidamente, (3) sin dudas lo hubiese hecho ya en algún momento durante los 14 meses que han trans-currido desde que fue convicto. Pero el querellado no ha hecho tal cosa. Más bien, su única comparecencia ante nos ha sido para indicarnos que no le interesa continuar ejer-ciendo la profesión. ¿Por qué entonces insiste una mayoría de este Foro en concederle unas prerrogativas que el quere-llado no ha pedido y que son contrarias a su propio deseo de no ejercer más la profesión? ¿De dónde surge tal noción del debido proceso de ley que nunca antes se había recono-cido1?
*842l-H
Luego de haberse considerado el caso de autos por el Tribunal, y en lo que se esperaba a que se redactase esta opinión disidente, el Procurador General de Puerto Rico presentó ante nos dos querellas contra otros abogados con-victos de delitos graves que implican depravación moral. En una de las querellas el Procurador General pedía el desaforo de una abogada convicta por falsificar sentencias y otros documentos judiciales. (4) En la otra querella, el Pro-curador General pedía el desaforo de otra abogada convicta de cometer perjurio en un proceso judicial federal.(5) En ambos casos, una mayoría de este Tribunal, en conformi-dad con el nuevo proceder acordado con respecto a Dubón Otero, le dio un término a las abogadas referidas para mos-trar causa por la cual no debería suspendérseles provisio-nalmente del ejercicio profesional.
Estos dos casos recientes ilustran a cabalidad las conse-cuencias del grave error que ha cometido una mayoría del Tribunal respecto al asunto que aquí nos concierne. Ahora, por el nuevo proceder decretado por una mayoría del Tribunal en el caso de Dubón Otero, quedan libres para con-tinuar ejerciendo la profesión durante varias semanas o meses incluso abogados convictos por atentar crasamente contra la integridad judicial. Con raíz en el dictamen en el caso de autos, una mayoría de este Tribunal ahora permite que unos convictos por falsificar documentos judiciales y por mentir en procesos judiciales, puedan continuar ejer-ciendo como funcionarios de los tribunales durante sema-nas o meses, en lo que se dilucidan los supuestos factores mitigantes que puedan tener con respecto a una conducta criminal que inherentemente denigra el ejercicio *843profesional. ¿De dónde ha salido esta noción tan distorsio-nada del debido proceso de ley?
IV
Ha transcurrido ya más de un año desde la fecha en que el querellado fue convicto. No deben continuar las dilacio-nes para realizar lo que en Derecho hace tiempo debió ha-ber ocurrido. No puede este Tribunal otorgar privilegios a un abogado convicto por delito grave que implica deprava-ción moral, que le hemos negado a tantos otros abogados en iguales circunstancias, sobre todo cuando ni el propio querellado lo ha solicitado.
Habiéndose presentado copia certificada de la sentencia condenatoria dictada por el foro federal, y luego del exa-men del expediente de dicho caso, lo que en Derecho pro-cede es que se decrete ya la separación indefinida del Ledo. Luis E. Dubón Otero del ejercicio de la profesión y se or-dene que se borre su nombre del Registro de Abogados. Como la Mayoría dispone otro curso de acción, disiento.
— O —

(1) Véase la solicitud de reconsideración de Castrillón Ramírez de 30 de agosto de 1999 y nuestra resolución en la que se deniega dejar sin efecto la separación en cuestión de 24 de septiembre de 1999.


(2) Reiteradamente hemos resuelto que tratándose de abogados, la depravación moral consiste en hacer algo contrario a la justicia, a la honradez, a los buenos principios o a la moral. In re Colón Muñoz, 149 D.P.R. 627 (1999); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Boscio Monllor, 116 D.P.R. 692 (1985); Morales Merced v. Tribunal Superior, 93 D.P.R. 423 (1966).
Es evidente que el delito por el cual Dubón Otero fue encontrado culpable, es contrario a la honradez, a la moral y a los buenos principios, por lo que constituye depravación moral.


(3) En tal caso, claro está, sería menester considerar a la vez la posición del Ministerio Público, a los fines de examinar si hay factores agravantes.


(4) In re Wanda Viera Pérez, TS-10253, de 23 de febrero de 2001.


(5) In re Lourdes Colón, Caso Núm. TS-10464, Resolución de 30 de marzo de 2001.


(1) In re Soto López, 135 D.P.R. 642, 645 (1994); In re Franco Soto, 115 D.P.R. 740, 752 (1984).